Name: Commission Regulation (EC) No 2325/94 of 28 September 1994 correcting Regulations (EC) No 1584/94 and (EC) No 1980/94 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 9 . 94 Official Journal of the European Communities No L 253/19 COMMISSION REGULATION (EC) No 2325/94 of 28 September 1994 correcting Regulations (EC) No 1584/94 and (EC) No 1980/94 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin HAS ADOPTED THIS REGULATION : Article 1 The import duties fixed in the Annex to Regulation (EC) No 1584/94 are hereby replaced by those in Annex I hereto. The import duties fixed in the Annex to Regulation (EC) No 1980/94 are hereby replaced by those in Annex II hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as amended by Commis ­ sion Regulation (EEC) No 4001 /87 (2), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas Commission Regulation (EC) No 1 584/94 (3) fixes the import duties from 1 July 1994 and Commission Regulation (EC) No 1980/94 (4) fixes the import duties from 1 August 1994 ; Whereas a check has shown that an error in calculation appears in the Annexes to those Regulations ; whereas the Regulations in question should accordingly be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994 as regards the import duties fixed in Annex I. It shall apply with effect from 1 August 1994 as regards the import duties fixed in Annex II . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 104. 2) OJ No L 377, 31 . 12. 1987, p. 44. 3 OJ No L 167, 1 . 7. 1994, p. 1 . (4) OJ No L 198, 30. 7. 1994, p. 140 . No L 253/20 Official Journal of the European Communities 29 . 9 . 94 ANNEX I to the Commission Regulation of 28 September 1994 correcting the import duties for oval ­ bumin and lactalbumin for the period 1 July to 31 July 1994 (] ) CN code Sluice-gate price Import duty from 1 July to 31 July 1994 ECU/100 kg ECU/100 kg 3502 10 91 392,33 101,18 3502 10 99 52,59 13,71 3502 90 51 392,33 101,18 3502 90 59 52,59 13,71 (') No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. ANNEX II to the Commission Regulation of 28 September 1994 correcting the import duties for oval ­ bumin and lactalbumin for the period 1 August to 30 September 1994 0) CN code Sluice-gate price Import duty from 1 August to 30 September 1994 ECU/100 kg ECU/100 kg 3502 10 91 392,33 101,34 3502 10 99 52,59 13,73 3502 90 51 392,33 101,34 3502 90 59 52,59 13,73 (') No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.